PER CURIAM
Plaintiff filed a complaint against defendants, which was dismissed with prejudice following motions to dismiss under ORCP 21. Plaintiff appealed the judgment dismissing the complaint. Meanwhile, plaintiff filed a motion to set aside the judgment pursuant to ORCP 71 B(1). The trial court denied the motion, and plaintiff now appeals that decision. In Maxwell v. Stebbins (A108022), 180 Or App 48, 42 P3d 336 (2002), we held that the trial court erred in dismissing the complaint with prejudice. That decision renders this appeal moot.
Appeal dismissed.